PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/059,267
Filing Date: 9 Aug 2018
Appellant(s): Smith et al.



__________________
Benjamin J. Coon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 1, 3-9, 13, 15-17 and 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2004/0033415 A1) in view of Loo et al. (US 2012/0164500 A1).
As to claims 1 and 3, Chen discloses a battery box (assembly) comprising:
first and second pieces of an enclosure (3 –cover shells) having an interior area that contains an array of battery cells (5) (figure 2), the first and second pieces pressed vertically together at an interface (figure 6); 
a plurality of fasteners (bolts seen in figure 2) that join together the first and second pieces [0021]; and
a seal (341, 331) that is outside the plurality of fasteners (figure 2) relative to the interior area, the seal sealing the interface at a position outside the interface relative to the interior area (figure 2).
However Chen is silent to a gasket seal.
Loo et al. discloses a battery case having a cover and tray (first and second pieces) and teaches the use of a seal member/gasket seal (46) fitted over the projecting portion (42) within groove (50).  Loo further teaches that if there is a variation in dimensions of the cover or tray constituting the battery case, the elastic member, which is pressed into the groove as a result 
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to add the seal of Loo et al. (groove and protrusion and seal) to the battery box of Chen because this would ensure a seal when a variation of dimensions exists between the battery shells and improve waterproof performance.
As to claim 4, modified Chen discloses the interface is disposed along a first plane and the gasket seal (46) seals the interface by contacting surfaces of the first and second pieces, the surfaces are disposed along respective second planes that are transverse to the first plane (figure 7 or 9-19).
As to claim 5, Chen discloses the seal along the length of the battery box but does not disclose a seal at the width thus extending circumferentially as is instantly claimed.  
Loo discloses a battery case having a cover and tray and discloses groove and protrusion with a gasket seal extending circumferentially continuously about the interior area and about the interface (figure 8, [0016]).  By extending the seal circumferentially about the interior area the housing would improve waterproof performance of the battery case by have a stable seal and increased reliability [0031, 0033 and 0034].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to extend the seal gasket and groove and protrusion around the circumference because this would allow the battery case of Chen to have a stable seal and improve waterproof performance.

claim 6, Modified Chen discloses the housing with a seal and the seal of Loo further discloses the gasket seal includes a portion disposed horizontally between a downward extending flange of first piece, and a sidewall of the second piece.

    PNG
    media_image2.png
    311
    444
    media_image2.png
    Greyscale


As to claim 7, Chen further discloses the first piece (3) is an enclosure lid of a battery enclosure, and the second piece (3) is an enclosure tray of the battery enclosure (figure 2).
As to claim 8, Loo discloses the portion includes a of seal fin (66) extending from a first horizontally facing side of the portion (figure 15) but does not explicitly disclose a plurality of fins as is instantly claimed. However it would have been obvious to one of ordinary skill in the art at the application was filed because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
claim 9, Loo discloses the portion includes a stand-off extending from an opposite, second horizontally facing side of the portion (66-Figure 15) but does not disclose a plurality of stand offs. However it would have been obvious to one of ordinary skill in the art at the application was filed because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

    PNG
    media_image3.png
    290
    436
    media_image3.png
    Greyscale

As to claim 13, Chen discloses an enclosure securing method, comprising: 
sealing an interface (331, 341) between first and second enclosure pieces (3) of an enclosure that provides an interior area (figure 2), the first and second pieces pressed vertically together along the interface (figure 2, and 6); and
pressing the first and second pieces together using a plurality of fasteners (bolts-figures 2 and 6) and that the seal outside the plurality of fasteners relative to the interior area.
Chen does not disclose the seal is done by compressing a gasket seal horizontally or that the gasket seal is outside the plurality of fasteners.
Loo et al. discloses a battery case having a cover and tray (first and second pieces) and teaches the use of a seal member (46) fitted over the projecting portion (42) within groove 
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the seal (groove and protrusion and seal) of Loo et al. to the battery box of Chen because this would ensure a seal when a variation of dimensions exists between the battery shells and further would lead to a stable seal and increased reliability.

As to claim 15, Chen discloses the seal along the length of the battery box but does not disclose a seal at the width thus extending circumferentially as is instantly claimed.  
Loo discloses a battery case having a cover and tray and discloses groove and protrusion with a gasket seal extending circumferentially continuously about the interior area and about the interface (figure 8, [0016]).  By extending the seal circumferentially about the interior area the housing would improve waterproof performance of the battery case by have a stable seal and increased reliability [0031, 0033 and 0034].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to extend the seal gasket and groove and protrusion around the circumference because this would allow the battery case of Chen to have a stable seal and improve waterproof performance.

claim 16, Loo further discloses the compressing comprises compressing a portion of the gasket seal between a downwardly extending flange of the first piece and a sidewall of the second piece [0032-0033].  Furthermore, it would have been obvious to one of ordinary skill in the art at the application was filed because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


    PNG
    media_image4.png
    407
    433
    media_image4.png
    Greyscale

As to claim 17, Loo discloses the portion of the gasket seal fins (66) that are flexed during the compressing [0131] (figure 15) but does not explicitly disclose a plurality of fins as is instantly claimed. However it would have been obvious to one of ordinary skill in the art at the application was filed because the mere duplication of parts, without any new or unexpected 

As to claim 19, Chen further discloses the housing holds at least one array of battery cells (5) within the interior area (figure 2).

As to claim 20, Chen discloses the enclosure is a battery pack enclosure (figure 2).

As to claim 21, Chen discloses the seal along the length of the battery box and fasteners but does not disclose a seal at the width thus extending circumferentially so that the gasket seal circumscribes the plurality of fasteners as is instantly claimed.  
Loo discloses a battery case having a cover and tray and discloses groove and protrusion with a gasket seal extending circumferentially continuously about the interior area and about the interface (figure 8, [0016]).  By extending the seal circumferentially about the interior area the housing would improve waterproof performance of the battery case by have a stable seal and increased reliability [0031, 0033 and 0034].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to extend the seal gasket and groove and protrusion around the circumference because this would allow the battery case of Chen to have a stable seal and improve waterproof performance.
As to claim 22, Chen discloses a battery box comprising: 
first and second pieces of an enclosure having an interior area (3-shell), 
a plurality of fasteners (bolts) distributed circumferentially about the interior area (figure 2), the plurality of fasteners pressing the first and second pieces vertically together at an 
However Chen does not disclose a gasket seal that extends circumferentially about the plurality of fasteners, the gasket seal sealing the interface.
Loo discloses a battery case having a cover and tray and discloses groove and protrusion with a gasket seal extending circumferentially continuously about the interior area and about the interface (figure 8, [0016]).  By extending the seal circumferentially about the interior area the housing would improve waterproof performance of the battery case by have a stable seal and increased reliability [0031, 0033 and 0034].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to extend the seal gasket and groove and protrusion around the circumference because this would allow the battery case of Chen to have a stable seal and improve waterproof performance.
As to claim 23, Chen discloses the plurality of fasteners each extend through the first piece and the second piece (figure 6).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0033415 A1) in view of Loo et al. (US 2012/0164500 A1) as applied to claims 8 above, and further in view of Matsutori et al. (US 2006/0081635 A1).
As to claim 9, Loo discloses the portion but does not disclose the portion having a plurality of stand-offs extending from an opposite, second horizontally facing side of the portion.
Matsutori et al. discloses a seal 10 having a two convex ribs 12 the ribs make it possible to more securely seal the gap [0037].

As to claim 10, Modified Chen discloses the first horizontally facing side faces away from the interior area and the seal fins contact the vertically downward extending flange, wherein the second horizontally facing side faces toward the interior area and the stand-offs contact the sidewall.

    PNG
    media_image5.png
    311
    444
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    160
    350
    media_image6.png
    Greyscale


claim 11, Modified Chen discloses the fins and the stand offs but does not explicitly disclose the positions where the seal fins extend from the first side are vertically offset from positions where the stand-offs extend from the second side.
However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


(2) Response to Argument
Appellant argues for claims 1 and 13 that the longitudinal flange and the groove of Chen are not a seal and thus there is no “seal” to modify with the gasket of Lou (Page 4 and 6).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the Appellant appears to argue Chen separately from Loo, since Appellant argues that Chen does not have a seal.
It is noted that Seal is defined as “a device or substance that is used to join two things together so as to prevent them from coming apart or to prevent anything from passing between them.” 
Thus Examiners language of seal in Chen would be appropriate as the two cover shell (3) come together at an interface of the shells.

[0034] Even if there is variation in some dimension of the cover or tray member constituting the battery case, the elastic member, which is pressed into the groove as a result of the fastening means exerting forces in their axial direction, maintains sealing performance and provides improved waterproof performance of the battery case.

Thus the reason to combine the references as taught by Loo would be to ensure the seal if there are dimension variations in the cover and/or waterproof the case.

Appellant is arguing in the rejection of claim 4, that the Examiner is simply selecting features from the prior art using Appellant’s claims as a guide (Page 5).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that the rejection is drawn to modified Chen and not Chen alone as Appellant has stated.  The combination of references would yield an elastic seal that interfaces the contacting surfaces on the first and second pieces, as can be seen from the figure below, where the elastomeric member would contact both pieces in a groove and since the groove is rectangular, the elastomeric member/gasket seal would be along a first and second plane that traverse each other.

    PNG
    media_image7.png
    163
    407
    media_image7.png
    Greyscale


Appellant argues for Claims 5 and 15, that the key to Chen is symmetry and thus by modifying to have the seal around the circumference there would no longer be symmetry (page 5, 6).

A seal going around the entire perimeter of the rectangular battery case would still be symmetrical.

Appellant argues for Claim 6, that the Examiner points to in Loo the features of claim 6 are allegedly shown but does not present a prima facie case of the rejection.

Since the combination of Chen and Loo has been discussed in claim 1 and the features would extend from the combination of references.  The combination of references would include the protrusion from one case and the groove and the elastic seal interposed between the flange and groove, from the figure of Loo it can be seen a groove with a flange and the elastic seal surround the flange portions, thus in the combination the elastic seal would surround the flange of Chen.  While the figure below was given to the benefit of the Appellant, to understand what the Examiner considered a side wall and flange and was not meant to indicate that Loo alone teaches the features.




    PNG
    media_image8.png
    311
    444
    media_image8.png
    Greyscale


Appellant’s argument for claim 8, is that there is no separate fin to duplicate and no reason to duplicate.
The seal fin (66) it stated to be used to improve the sealing performance of the seal at the joint of the two pieces of the case, the effects of stated in first embodiment of Loo [0084, 0119, and 0131].  As applicant has not provided any unexpended result the mere duplication of parts is within the skill of an ordinary artisan.

Appellant’s argument for claim 9, is the same structure 66 cannot teach both the fin and the seal.
The number might be the same in the reference of Loo, however the protrusions are found on opposite sides, therefore are not the same structure.

    PNG
    media_image9.png
    279
    477
    media_image9.png
    Greyscale


Appellant’s argument for claim 16, is that paragraphs 32-33 do not disclose the features of the compressing comprises compressing a portion of the gasket seal between a downwardly extending flange of the first piece and a sidewall of the second piece (bridging pages 6-7).

As shown below from Loo, the elastic member is compressed within the groove thus a portion of the gasket seal would be found between the first and second pieces.
[0032] The cover flange and the tray flange, held one on the other by the holding members fastened together by the fastening means, are pushed on toward each other, as a result of the fastening means exerting forces in their axial direction. Since at least either the projecting portion or the elastic member has a vertical cross-section gradually widening in the direction from the top toward the bottom of the projecting portion, where "vertical" means the direction at right angles to the direction in which the projecting portion continuously extends, the elastic member is pressed into the groove with its surface in contact with the inner surface of the groove, resulting in an increased area of contact. This means that the elastic member receives from the inner surface of the groove a compressing force vertically acting on an increased area of contact, and thus, receives an increased compressing force. 

[0033] Even when the force exerted by the fastening means varies from fastening means to fastening means, the elastic member is pressed into the groove 

Furthermore, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)

Appellant’s argument to claim 17, is that no reason has been given (page 7).

The limitation is drawn to how the structure is to be function and not structure. , A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)
It is noted that there are two lateral protrusions/fins 66 on the portion of the gasket located between the downward flange and the sidewall.

    PNG
    media_image8.png
    311
    444
    media_image8.png
    Greyscale


Appellant’s argument for claim 21, is that there is no reason to add the seal/elastic member and that the goal of Chen is for symmetry (page 7).

A seal going around the entire perimeter of the rectangular battery case would still be symmetrical.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reason to combine the references as taught by Loo is to improve waterproof performance [0031, 0033, and 0034].

Appellant’s arguments pertaining towards claims 9-11 are that the reason of “more securely seal the gap” would not be a reason for a skilled artisan to combine, and that the features in the are not a matter of design choice but that according to paragraph 55 of the specification that it can also help to focus the forces through the seal standoffs (bridging pages 7-8).
While the reasoning to combine the references may not be favored by the Appellant, Matsutori does state that “forming the ribs 12 in the individually deformable portions 9a, 9b in close contact with the side faces of the protrusion 14 makes it possible to more securely seal 
While the Appellant states that the offset “can help” this does not mean that it does help.  Furthermore Appellant has not provided any evidence on the record on how this is significant.  Thus the configuration or shape of the device can be altered by one of ordinary skill.  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Maria Laios/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        

Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.